DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks, filed on 11/16/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (US 2010/0151199 A1).
	Regarding claims 1, 2 and 7, Shiao teaches or otherwise renders obvious roofing granules (i.e., a plurality of granules) comprising a ceramic core (e.g., porcelain) (130) having an outer surface and a first concentric layer (140) and a second concentric layer (116) surrounding the core (140), wherein the first concentric layer comprises reflective particles (144) bound together with an inorganic binder (142); wherein the second concentric layer comprises a UV absorptive binder (118) and metal oxide (i.e., para 33, 27, 29 57, 106; fig 8).
	Shiao suggests the reflective particles may be near infrared-reflective particles (e.g., iron oxide, mullite (i.e., reflectivity of greater than 70%), ceramic particles, grog (i.e., minerals), alumina (i.e., reflectivity of greater than 70%)) (para 64, 74) and the coating layers may comprise binders such as metal silicates (e.g., alkali metal silicates such as sodium silicate), glass, aluminosilicates (i.e., hardener) and pigments such as metal oxide and mirrorized silica pigments (i.e., ceramic particles) (para 55, 64, 87-94). Therefore, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a plurality of granules comprising a ceramic core having an outer surface and a shell on and surrounding the core, wherein the shell comprises at least first and second concentric layers, wherein the first layer is closer to the core than the second layer, wherein the first layer comprises first ceramic particles bound together with a first inorganic binder, wherein the first inorganic binder comprises reaction product of at least alkali silicate and hardener, wherein the second layer comprises a second inorganic binder and optionally second ceramic particles, wherein if present the second ceramic particles are bound together with the second inorganic binder, wherein the second inorganic binder comprises reaction product of at least alkali silicate and hardener.
	Regarding the limitations “wherein for a given granule, the first ceramic particles are present in a first weight percent with respect to the total weight of the first layer and the second ceramic particles are present in the second layer of the same granule in a second weight percent with respect to the total weight of the second layer, wherein for a para 55, 62, 75, 79); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the mount of near infrared-reflective particles and/or solar reflective pigments in the coating layers (and therein the weight percent with respect to the total weight of the layer and the weight percent with respect to first layer to the second layer) to optimize the near infrared-reflective and solar reflective properties of the granule.
Shiao suggests thickness of the coatings (and therein a volume of shell or coatings in terms of volume percent, based on the total volume of the respective granule) may affect their reflective properties (e.g., near infrared reflectance, UV reflectance, or UV opacity) (para 98). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness (and therein a volume of the shell or coatings in terms of volume percent, based on the total volume of the respective granule) of the coatings to optimize the protective properties of the coatings as well as the ability to possess UV reflectance and/or UV opacity.
	Regarding claims 3, 4, and 5, Shiao suggests both the porosity and thickness of the coatings may affect their reflective properties (e.g., near infrared reflectance, UV reflectance, or UV opacity) (para 32, 59-61, 98). Therefore, it would have been obvious 
Regarding claim 6, Shiao suggests or otherwise renders obvious the structure of that of the instant claims, so it is deemed to possess a Tumble Toughness Value of least 70 after immersion in water at 20°C±2°C for two months. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	Regarding claims 8 and 9, Shiao teaches the use of siliconates or suitable oils to enhance their adhesion to asphalt and also to reduce their staining potentials (para 100); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of siliconates or suitable oils (i.e., adhesion promoters) to optimize the Stain Value of the granules. 
	Regarding claim 10, Shiao teaches the roofing granules may be applied to a shingle; wherein the serve to provide the shingle with durability (e.g., the effects of the solar radiation, in particular from the degradative effects of ultraviolet rays, and of the environment, including wind, precipitation, pollution, and the like, and contribute to better reflection of incident radiation) (para 3-5, 7-10, 107-14); so it would have been obvious to one of ordinary skill in the art at the time of invention to use the granules on a roofing shingle and to maximize the surface coverage of the granules to optimize the total solar reflectance of the roofing shingle (i.e., roofing material).
	Regarding claims 13 and 14, Shiao teaches or otherwise renders obvious roofing granules (i.e., a plurality of granules) comprising a ceramic core (e.g., porcelain) (130) having an outer surface and a first concentric layer (140) and a second concentric layer (116) surrounding the core (140), wherein the first concentric layer comprises reflective particles (144) bound together with an inorganic binder (142); wherein the second concentric layer comprises a UV absorptive binder (118) and metal oxide (i.e., ceramic) pigment particles (120); wherein the granules have a minimum Total Solar Reflectance of at least 0.7 (para 33, 27, 29 57, 106; fig 8).
	Shiao suggests the reflective particles may be near infrared-reflective particles (e.g., iron oxide, mullite (i.e., reflectivity of greater than 70%), ceramic particles, grog (i.e., minerals), alumina (i.e., reflectivity of greater than 70%)) (para 64, 74) and the coating layers may comprise binders such as metal silicates (e.g., alkali metal silicates such as sodium silicate), glass, aluminosilicates (i.e., hardener) and pigments such as metal oxide and mirrorized silica pigments (para 55, 64, 87-94). Therefore, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a plurality of granules comprising a ceramic core having an outer surface and a shell on and surrounding the core, wherein the shell comprises at least first and second concentric layers, wherein the first layer is closer to the core than the second layer, wherein the first layer comprises first ceramic particles bound together with a first inorganic binder, wherein the first inorganic binder comprises reaction product of at least alkali silicate and hardener, wherein the second layer comprises a second inorganic binder and optionally second ceramic particles, wherein if present the second ceramic particles are bound together with the second inorganic binder, wherein the second inorganic binder comprises reaction product of at least alkali silicate and hardener, and wherein the granules have a minimum Total Solar Reflectance of at least 0.7.
Regarding the limitations “ wherein for a given granule, the first layer has a first volume percent porosity and the second layer of the same granule has a second volume percent porosity, wherein the first volume percent porosity of the first layer is greater than the second volume percent porosity of the respective second layer, wherein the shell of each granule collectively has a volume of at least 40 volume percent, based on the total volume of the respective granule;” and “wherein for a given granule, the first volume percent porosity is in a range from 25 to 50 volume percent with respect to the first layer, and wherein for the same granule, the second volume percent porosity is in a range from 0 to 20 volume percent with respect to the second layer;” Shiao suggests both the porosity (i.e., the porosity of each layer as well as the porosity of the first layer to that of the second layer) and thickness of the coatings (and therein a volume of the shell or coatings in terms of volume percent, based on the total volume of the respective granule) may affect their reflective properties (e.g., near infrared reflectance, UV reflectance, or UV opacity) (para 32, 59-61, 98). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the coatings (and therein a volume of shell or coatings in terms of volume percent, based on the total volume of the respective granule) and the porosity of the coatings (and therein the porosity of each layer as well as the porosity of the first layer to that of the second layer) to optimize the protective properties of the coatings as well as the ability to be near infrared-reflective and possess UV reflectance and/or UV opacity.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiao in view of Kalkanoglu et al (US 2011/0008622 A1).
Regarding claim 11, Shiao teaches the plurality of granules of claim 1. Shiao further suggests or otherwise renders obvious to one of ordinary skill in the art at the time of invention a method of making the plurality of granules of claim 1 comprising providing a plurality of ceramic cores; coating each of the ceramic cores with a first layer precursor, wherein the first layer precursor comprises a first aqueous dispersion comprising the first ceramic particles, the first alkali silicate precursor, and the first hardener precursor; coating each of the ceramic cores with a second layer precursor, wherein the second layer precursor comprises a second aqueous dispersion comprising the second ceramic particles, the second alkali silicate precursor, and the second hardener precursor; and curing the coated aqueous dispersion to provide the plurality of granules,; wherein the coating the ceramic core with the shell comprises fluidized bed coating (para 33, 44, 57, 64, 87-94, 97, 106; fig 8).
Shiao fails to suggest wherein the curing is conducted at least in part at a temperature in a range from 40°C to 500°C.
Kalkanoglu suggests a method of making a plurality of granules comprising providing a plurality of base particles comprising inert mineral particles such as porcelain particles (i.e., a plurality ceramic cores); wherein the base particles may be coated with first and second coatings comprising a coating binder; wherein the coating binders may comprise metal-silicate binders such as alkali-silicate (e.g., sodium, potassium, or lithium silicate) binders applied as aqueous solutions; wherein the coatings may further comprise additives such as cryolite or other binders such as aluminosilicate binders (i.e., hardeners) (abstract, para 16, 32-35 58, 63-67; figs 2-3). Kalkanoglu further suggests controlling the temperature at which the binder is cured affects the porosity of the final coating (para 5, 60)
Kalkanoglu further suggests the coatings may be dried at a temperature between 149 °C and 538 °C (para 20). This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kalkanoglu, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the process steps of Kalkanoglu with the process of making the roofing granules of Shiao as a matter of design choice as suggested by the prior art at the time of invention. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Kalkanoglu, to adjust the temperature at which the coated roofing granules of Shiao are fired or cured to optimize the porosity of the coatings and the associated infrared reflectivity provided by the porosity. 
Regarding claim 12, Kalkanoglu suggests or otherwise would have rendered obvious to one of ordinary skill in the art at the time of invention coating the ceramic core with the shell comprises fluidized bed coating (para 22)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiao  in view of Hong et al (US 2006/0251807 A1).
Shiao teaches or otherwise renders obvious roofing granules (i.e., a plurality of granules) comprising a ceramic core (e.g., porcelain) (130) having an outer surface and a first concentric layer (140) and a second concentric layer (116) surrounding the core (140), wherein the first concentric layer comprises reflective particles (144) bound together with an inorganic binder (142); wherein the second concentric layer comprises a UV absorptive binder (118) and metal oxide (i.e., ceramic) pigment particles (120); wherein the granules have a minimum Total Solar Reflectance of at least 0.7 (para 33, 27, 29 57, 106; fig 8).
Shiao suggests the reflective particles may be near infrared-reflective particles (e.g., iron oxide, mullite (i.e., reflectivity of greater than 70%), ceramic particles, grog (i.e., minerals), alumina (i.e., reflectivity of greater than 70%)) (para 64, 74) and the coating layers may comprise binders such as metal silicates (e.g., alkali metal silicates such as sodium silicate), glass, aluminosilicates (i.e., hardener) and pigments such as metal oxide and mirrorized silica pigments (i.e., ceramic particles) (para 55, 64, 87-94). Therefore, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a plurality of granules comprising a ceramic core having an outer surface and a shell on and surrounding the core, wherein the shell comprises at least a first concentric, compositional layer, wherein the first layer comprises first ceramic particles bound together with a first inorganic binder, wherein the first inorganic binder comprises reaction product of at least alkali silicate and hardener, wherein the granules have a minimum Total Solar Reflectance of at least 0.7, 
Regarding the limitation “wherein the shell of each granule has a volume of at least 40 volume percent, based on the total volume of the respective granule,” Shiao suggests thickness of the coatings (and therein a volume of shell or coatings in terms of volume percent, based on the total volume of the respective granule) may affect their reflective properties (e.g., near infrared reflectance, UV reflectance, or UV opacity) (para 98). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness (and therein a volume of shell or coatings in terms of volume percent, based on the total volume of the respective granule) of the coatings to optimize the protective properties of the coatings as well as the ability to possess UV reflectance and/or UV opacity.
Shiao fails to expressly suggest a first compositional gradient layer and “wherein within the first compositional gradient layer there is a first average concentration of the first ceramic particles for a first region comprising at least 5 volume percent of the shell at a first average distance from the core of a granule, and a second average concentration of the first ceramic particles for a second region comprising at least 5 volume percent of the shell at a second, further average distance from the core of a granule, and wherein the first average concentration is greater than the second average concentration.”
Hong teach roofing granules, wherein the coating material may be applied by a fluidized bed and the coating material being applied can be a mixture of two different coating material streams, and the proportion of the first material to the coating material can be changed during application; so, a gradient of coating composition can be achieved on the surface of the coated particles, rather than providing discrete, identifiable coating composition layers (para 85-86).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the process steps of Hong with the process of making the roofing granules of Shiao as a matter of design choice as suggested by the prior art at the time of invention; and to produce granules wherein a gradient of coating composition can be achieved on the surface of the coated particles, rather than providing discrete, identifiable coating composition layers
Shiao teaches the particles are near infrared-reflective and/or solar-reflective (para 55, 62, 75, 79); and Shiao suggests thickness of the coatings (and therein a volume of shell or coatings) may affect their reflective properties (e.g., near infrared reflectance, UV reflectance, or UV opacity) (para 98).
Furthermore it would have been obvious to one of ordinary skill in the art to optimize the thickness (and therein the volume) of each gradient or region of coating composition as well as the concentration of ceramic particles in each gradient or region of coating composition to optimize the protective properties of the coatings, the near infrared-reflective and solar reflective properties, and the ability to possess UV reflectance and/or UV opacity of each gradient or region of coating composition and of the granule.


Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.
Applicant contends that Shiao fails to disclose the feature that the shell comprises inorganic binder having reaction product of at least alkali silicate and hardener. This is not persuasive. 	Shiao suggests the coating layers may comprise binders such as metal silicates (e.g., alkali metal silicates such as sodium silicate), glass, aluminosilicates (i.e., amorphous hardener) (para 64, 87-94), e.g., “such near infrared-reflective coating layers can be formed by including one or more near infrared-reflective materials in a suitable binder to form a near infrared-reflective coating composition;” wherein Shiao further suggests suitable binders for roofing granules (and also coatings) may include sodium silicates (para 7, 92-93). Shiao further suggests that one of ordinary skill in the art at the time of invention would have considered aluminosilicates technical equivalents of sodium silicates (para 92-94); so it would have been obvious to one of ordinary skill in the art at the time of invention to include aluminosilicates in the coatings, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07); and It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Applicant contends that Shiao fails to disclose at least the feature that the granules have a minimum Total Solar Reflectance of at least 0.7; and Shiao reports “solar reflective” and “solar heat-reflective,” which refers to the reflectance in the near infrared range (700 to 2500 nanometers) of the electromagnetic spectrum, as defined in, for example, paragraph [0054] in Shiao. The Examiner contends that this is a mischaracterization of the teachings of Shiao as demonstrated by the fact that Shiao actually states:
[0053] The present invention provides roofing granules which have high near infrared reflectance as well as high opacity to solar ultraviolet radiation, and roofing products such as shingles provided with such near infrared-reflective roofing granules. The present invention also provides a process for preparing these near infrared-reflective roofing granules. Inert mineral particles are employed as cores for the roofing granules. The inert mineral particles preferably have a high reflectance in the near infrared portion of the solar spectrum. The exterior surface of the cores is coated with a UV coating composition having a high opacity to ultraviolet radiation and, preferably, high transparency to near infrared radiation, to form a coating layer on the cores.
[0054] As used in the present specification and claims, "near infrared-reflective," and "solar heat-reflective" refer to reflectance in the near infrared range (700 to 2500 nanometers) of the electromagnetic spectrum. "Visible" refers to the visible range of the electromagnetic spectrum (400 to 700 nm). "Ultraviolet" and "UV" refer to the ultraviolet range (10 to 400 nanometers) of the electromagnetic spectrum. "UVA" refers to the portion of the spectrum having wavelengths from 315 to 400 nanometers. "UVB" refers to the portion of the spectrum having wavelengths from 280 to 315 nanometers. As used in the present specification and claims, the "opacity" of an object or medium refers to the extinction of incident radiation by the object or medium and is the sum of the absorption of incident radiation and the scattering of incident radiation. As used in the present specification and claims, "about" means plus or minus five percent or less. As used in the present specification and claims, "encapsulate" means to cover completely, that is, to cover 100 percent of the surface.
The Examiner contends that, as demonstrated in the above paragraph (para 53 above) that Shiao is teaching the granules are to have properties responsive to all portions of the solar spectrum (e.g., UV, near-infrared, etc) and that Shiao goes on to define the portions of that spectrum (para 54 above); so when Shiao reference to solar reflectance (para 57) it would have suggested to the ordinary skilled artisan at the time of invention the total solar reflectance. In the addition, the Applicant has provided no proof that one of ordinary skill in the art at the time of invention would have not interpreted it to me total solar reflection, and the applicant is reminded that the arguments of counsel cannot take the place of evidence in the record (MPEP § 2145 I).
Applicant contends that a skilled person in the art would not expect that applying the compositions and process conditions taught by Kalkanoglu, alone or in combination with Shiao, would results in extremely white granules with high Total Solar Reflectance (granules are extremely white due to the high full-spectrum reflectance of solar light), whereas it is desirable to obtain extremely white granules with high Total Solar Reflectance in the present disclosure; since Kalkanoglu discloses dark-colored, infrared-reflective coating compositions. 
This is not persuasive since Kalkanoglu is relied upon for suggesting controlling the temperature at which the binder is cured affects the porosity of the final coating in similar compositions of coatings as that of Shiao (para 5, 60). Kalkanoglu further suggests the coatings may be dried at a temperature between 149 °C and 538 °C (para 20). This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kalkanoglu, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05). The Applicant has failed to provide any evidence that the choice of pigment would affect this phenomenon. Furthermore, Kalkanoglu suggests the use of white pigments (para 39, 43).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783